EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 01/27/2022 with Applicant Attorney Mr. Zhu He. An e-mail with the amendment was received from Mr. Zhu He on 01/27/ 2022 (attachment enclosed).
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 

Listing of Claims:

1.	(Currently amended) A method comprising:	receiving, by a first apparatus from a base station, a first Radio Resource Control (RRC) signal specifying a first subset of first user equipment (UE) configuration parameters for first grant-free (GF) transmissions, and a first downlink control information (DCI) signal specifying a second subset of the first UE configuration parameters; 	after the receiving the first DCI signal, performing, by the first apparatus to the base station, a first uplink (UL) GF transmission of the first GF transmissions in accordance with the first subset of the first UE configuration parameters in the first RRC signal and the second subset of the first UE configuration parameters in the first DCI signal; 	 	receiving, by a second apparatus from the base station, a second RRC signal specifying one or more second UE configuration parameters for second GF transmissions; and		performing, by the second apparatus to the base station, a second UL GF transmission of the second GF transmissions in accordance with the one or more second UE configuration parameters in the second RRC signal without DCI signaling for resource configuration,	wherein the first RRC signal comprises first resource periodicity for the first GF GF data transmission occasions for the first GF transmissions using a first GF resource, and	wherein the second RRC signal comprises second resource periodicity for the second GF transmissions, and the second resource periodicity indicates a number of time units between two periodic neighboring UL GF data transmission occasions for the second GF transmissions using a second GF resource.
3.	(Currently amended) The method of claim 1, wherein the second subset of the first UE configuration parameters for the first GF transmissions specified by the first DCI signal comprises at least one of: UL time/frequency resources reserved for the first GF transmissions, a modulation and coding scheme (MCS) parameter for the first GF transmissions, and a demodulation reference signal (DMRS) configuration for the first GF transmissions. 
4.	(Currently amended) The method of claim 1, wherein the one or more second UE configuration parameters specified by the second RRC signal further include at least one of: UL frequency resources reserved for the second GF transmissions, starting time reference, a time resource size parameter for the second GF transmissions, a modulation and coding scheme (MCS) parameter for the second GF transmissions, a demodulation reference signal (DMRS) configuration for the second GF transmissions, power control parameters, and one or more repetition factors for the second GF transmissions.
5.	(Currently amended) The method of claim 4, wherein, in the one or more second UE configuration parameters specified by the second RRC signal, the time resource size parameter for the second GF transmissions includes an accessible start position and an accessible end position of a data transmission time interval (TTI), and wherein the data TTI is one of a symbol, a mini-slot, and a slot.
7.	(Currently amended) The method of claim 1, wherein the first UL GF transmission, performed by the first apparatus in accordance with the first and second subsets of the first UE configuration parameters for the first GF transmissions, comprises at least one of data transmission and control message transmission.
8.	(Currently amended) The method of claim 1, wherein the second UL GF transmission, performed by the second apparatus in accordance with the one or more second UE GF transmissions specified by the second RRC signal, comprises at least one of data transmission and control message transmission.
9.	(Currently amended) The method of claim 1, wherein the first RRC signal comprises information indicating first at least two pre-defined UL resource configuration options for the first GF transmissions, and wherein the second RRC signal comprises information indicating second at least two pre-defined UL resource configuration options for the second GF transmissions. 
10.	(Currently amended) The method of claim 1, further comprising:	receiving, by the second apparatus, a third RRC signal comprising information for updating the one or more second UE configuration parameters for the second GF transmissions specified by the second RRC signal; and	performing, by the second apparatus, a UL GF transmission in accordance with the updated one or more second UE configuration parameters for the second GF transmissions.
11.	(Currently amended) The method of claim 1, further comprising:	receiving, by the second apparatus, a second DCI signal specifying information for updating the one or more second UE configuration parameters for the second GF transmissions specified by the second RRC signal; and	performing, by the second apparatus, a UL GF transmission in accordance with the updated one or more second UE configuration parameters for the second GF transmissions.
12.	(Previously presented) The method of claim 1, wherein the second RRC signal comprises information including transmission numerology, sub-band division, and sub-band locations, and the transmission numerology comprises at least one of a subcarrier spacing, a cyclic prefix (CP) length, or a CP type.
13.	(Previously presented) The method of claim 12, wherein at least one of the transmission numerology, the sub-band division, or the sub-band locations is pre-configured or configured by explicit or implicit broadcasting signaling. 
14.	(Original)	The method of claim 1, wherein the one or more second UE configuration parameters specified by the second RRC signal specify one or more bandwidth parts to be 
15.	(Currently amended) The method of claim 1, further comprising:	receiving, by the first apparatus in an inactive or an idle state, a broadcast signal specifying one or more configuration parameters for the first GF transmissions, the one or more configuration parameters for the first GF transmissions including at least one of UL frequency resources reserved for the first GF transmissions, starting time reference, the first resource periodicity, a time resource size parameter for the first GF transmissions, a modulation and coding scheme (MCS) parameter for the first GF transmissions, a demodulation reference signal (DMRS) configuration for the first GF transmissions, power control parameters, and one or more repetition factors for the first GF transmissions; and	performing, by the first apparatus, a UL GF transmission in accordance with the one or more configuration parameters for the first GF transmissions specified by the broadcast signal.
16.	(Currently amended) The method of claim 1, further comprising:	receiving, by the first apparatus in an inactive or an idle state, a multicast signal specifying one or more configuration parameters for the first GF transmissions, the one or more configuration parameters for the first GF transmissions including at least one of UL frequency resources reserved for the first GF transmissions, starting time reference, the first resource periodicity, a time resource size parameter for the first GF transmissions, a modulation and coding scheme (MCS) parameter for the first GF transmissions, a demodulation reference signal (DMRS) configuration for the first GF transmissions, power control parameters, and one or more repetition factors for the first GF transmissions; and	performing, by the first apparatus, a UL GF transmission in accordance with the one or more configuration parameters for the first GF transmissions specified by the multicast signal.
17.	(Currently amended) The method of claim 1, further comprising:	receiving, by the second apparatus in an inactive or idle state, a broadcast signal specifying one or more configuration parameters for the second GF transmissions, the one or more configuration parameters for the second GF transmissions including at GF transmissions, starting time reference, the second resource periodicity, a time resource size parameter for the second GF transmissions, a modulation and coding scheme (MCS) parameter for the second GF transmissions, a demodulation reference signal (DMRS) configuration for the second GF transmissions, power control parameters, and one or more repetition factors for the second GF transmissions; and	performing, by the second apparatus, a UL GF transmission in accordance with the one or more configuration parameters for the second GF transmissions, wherein the one or more configuration parameters are specified by the broadcast signal.
18.	(Currently amended) The method of claim 1, further comprising:	receiving, by the second apparatus in an inactive or idle state, a multicast signal specifying one or more configuration parameters for the second GF transmissions, the one or more configuration parameters for the second GF transmissions including at least one of UL frequency resources reserved for the second GF transmissions, starting time reference, the second resource periodicity, a time resource size parameter for the second GF transmissions, a modulation and coding scheme (MCS) parameter for the second GF transmissions, a demodulation reference signal (DMRS) configuration for the second GF transmissions, power control parameters, and one or more repetition factors the second GF transmissions; and	performing, by the second apparatus, a UL GF transmission in accordance with the one or more configuration parameters for the second GF transmissions specified by the multicast signal.
19.	(Currently amended) A method comprising:	transmitting, by a base station to a first user equipment (UE), a first Radio Resource Control (RRC) signal specifying a first subset of first UE configuration parameters for first grant-free (GF) transmissions, and a first downlink control information (DCI) signal specifying a second subset of first UE configuration parameters; 	after the transmitting the first DCI signal, receiving, by the base station from the first UE, a first uplink (UL) GF transmission of the first GF transmissions in accordance with the first subset of the first UE configuration parameters in the first RRC signal and the second subset of the first UE configuration parameters in the first DCI signal; 		transmitting, by the base station to a second UE, a second RRC signal specifying one or more second UE configuration parameters for second GF transmissions; andGF transmission of the second GF transmissions in accordance with the one or more second UE configuration parameters in the second RRC signal without DCI signaling for resource configuration,	wherein the first RRC signal comprises first resource periodicity for the first GF transmissions, and the first resource periodicity indicates a number of time units between two periodic neighboring UL GF data transmission occasions for the first GF transmissions using a first GF resource, or	wherein the second RRC signal comprises second resource periodicity for the second GF transmissions, and the second resource periodicity indicates a number of time units between two periodic neighboring UL GF data transmission occasions for the second GF transmissions using a second GF resource.
21.	(Currently amended) The method of claim 19, wherein the second subset of the first UE configuration parameters for the first GF transmissions comprises at least one of: UL time/frequency resources reserved for the first GF transmissions, a modulation and coding scheme (MCS) parameter for the first GF transmissions, and a demodulation reference signal (DMRS) configuration for the first GF transmissions. 
23.	(Currently amended) The method of claim 19, wherein at least one of the first and second RRC signals comprises information indicating one of at least two pre-defined resource configuration options for UL GF transmission. 
24.	(Currently amended) The method of claim 19, wherein the one or more second UE configuration parameters for the second GF transmissions in the second RRC signal include at least one of UL frequency resources reserved for the second GF transmissions, starting time reference, the second resource periodicity, a time resource size parameter for the second GF transmissions, a modulation and coding scheme (MCS) parameter for the second GF transmissions, a demodulation reference signal (DMRS) configuration for the second GF transmissions, power control parameters, and one or more repetition factors for the second GF transmissions.
25.	(Currently amended) The method of claim 24, wherein in the second RRC signal, the time resource size parameter for the second GF transmissions includes an accessible start position and an accessible end position of a data transmission time interval (TTI), and wherein the data TTI is one of a symbol, a mini-slot, and a slot.
(GF) transmissions, and a first downlink control information (DCI) signal specifying a second subset of first UE configuration parameters; 		after the first DCI signal is received, receive, from the first UE, a first uplink (UL) GF transmission of the first GF transmissions in accordance with the first subset of the first UE configuration parameters in the first RRC signal and the second subset of the first UE configuration parameters in the first DCI signal; 		 		transmit, to a second UE, a second RRC signal specifying one or more second UE configuration parameters for second GF transmissions; and		receive, from the second UE, a second UL GF transmission of the second GF transmissions in accordance with the one or more second UE configuration parameters in the second RRC signal without DCI signaling for resource configuration,		wherein the first RRC signal comprises first resource periodicity for the first GF transmissions, and the first resource periodicity indicates a number of time units between two periodic neighboring UL GF data transmission occasions for the first GF transmissions using a first GF resource, and		wherein the second RRC signal comprises second resource periodicity for the second GF transmissions, and the second resource periodicity indicates a number of time units between two periodic neighboring UL GF data transmission occasions for the second GF transmissions using a second GF resource.
27. 	(Currently amended) The method of claim 1, further comprising:	performing, by the second apparatus to the base station, a third UL GF transmission in accordance with the one or more second UE configuration parameters in the second RRC signal without DCI signaling for resource configuration.
28.	(Currently amended) The method of claim 19, further comprising:	receiving, by the base station from the second UE, a third UL GF transmission in accordance with the one or more second UE configuration parameters in the second RRC signal without DCI signaling for resource configuration.

30.	(Currently amended) The method of claim 1, wherein the first RRC signal and the second RRC signal are UE-specific, the method further comprising:	before the receiving, transmitting, by at least one of the first apparatus or the second apparatus to the base station, GF capability information.
31.	(Previously presented) The method of claim 1, wherein the number of time units indicated by the first resource periodicity is a number of slots or a number of symbols.


Reasons for Allowance
The claims 1, 3-5, 7-19, 21 and 23-31 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 19 and 26, where, include: 

wherein the first RRC signal comprises first resource periodicity for the first grant-free transmissions, and the first resource periodicity indicates a number of time units between two periodic neighboring UL grant-free data transmission occasions for the first grant-free transmissions using a first GF resource, and 
wherein the second RRC signal comprises second resource periodicity for the second grant-free transmissions, and the second resource periodicity indicates a number of time units between two periodic neighboring UL grant-free data transmission occasions for the second grant-free transmissions using a second GF resource.

The closest prior art of record (Yerramalli et al. (US- 20180227936-A1), “AUTONOMOUS UPLINK TRANSMISSION TECHNIQUES USING SHARED RADIO FREQUENCY SPECTRUM”; Li et al (US-20170367110-A1), “Grant-less Uplink Transmission for New Radio” and  Bae et al (US- 2020/0045722-A1), “METHOD AND DEVICE FOR 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461